J-S44028-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    IKEEM BEENER                               :
                                               :
                       Appellant               :   No. 1813 EDA 2017

            Appeal from the Judgment of Sentence January 5, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0007018-2015


BEFORE: LAZARUS, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MURRAY, J.:                              FILED AUGUST 17, 2018

        Ikeem Beener (Appellant) appeals from the judgment of sentence

imposed after the trial court convicted him of firearms offenses,1 possession

of an instrument of crime (PIC), terroristic threats, and intimidation of a

witness.2 He challenges the sufficiency and weight of the evidence. We affirm.

        Appellant was charged with simple assault, aggravated assault,3 PIC,

intimidation of a witness/refrain from reporting to law enforcement, persons

not to possess a firearm, firearms not to be carried without a license, carrying

a firearm in public in Philadelphia, and two counts of terroristic threats.

____________________________________________


1
    18 Pa.C.S.A. §§ 6105, 6106, 6108.

2
    18 Pa.C.S.A. §§ 907(a), 2706(a)(1), 4952(a)(1).

3
    18 Pa.C.S.A. §§ 2701(a), 2702(a)(1).
J-S44028-18


Appellant and his wife, Shantell Beener, were living at the home of Shantell’s

sister, Amy Lemar.    Lemar’s two children and then fiancé (now husband),

Markeith Hennix, also lived in the house. On June 10, 2015, Markeith and

Amy changed the locks on the door, explaining at trial that they were unhappy

with “everybody running in and out, any time of day and night,” and that they

would open the door for Appellant and Shantell to come into the house. See

N.T. Trial, 10/7/16, at 25, 38-39, 74.

      Amy testified that on June 10, 2015, Markeith called her at work to come

home because of a problem with Appellant. Id. at 22. When Amy arrived,

only Markeith and Shantell were home. Appellant arrived later after Shantell

called him. Id. at 31. When Appellant arrived, he was infuriated that the lock

was changed and argued with Amy in the living room. Id. at 24-25. Appellant

then went to the front door, returned with a gun, and waved the gun in the

air. Id. at 25. Amy told him to “calm down” but, Appellant, standing a foot

to a foot and a half from Amy, pointed the gun at the floor and fired a shot.

Id. at 26-27, 52. At trial, Amy stated that if she had not moved her foot, she

would have been shot. Id. at 27, 53. Amy yelled at Appellant to leave, and

he told her, “[I]f you call the cops, I’m shooting up your house. I would shoot

your kids.” Id. at 29. Appellant then left. Amy called Appellant’s parole

agent and went to the police station to make a report. The Commonwealth

presented a photograph of the hole in the floor caused by Appellant’s gunshot.

Id. at 29. Pertinently, defense counsel asked Amy if she showed the bullet


                                     -2-
J-S44028-18


hole to police, and she responded “Look how little it is. You can’t see that.

You would need somebody to come in and actually look for it because I

couldn’t see it.” Id. at 64. However, she also subsequently testified, “I wound

up finding [the bullet hole] afterwards and I showed them where it was at.”

Id. at 68.

      Markeith testified that earlier in the day on June 10, 2015, he was at

home arguing with Shantell about the changed lock, and Appellant arrived

with a gun. Id. at 75. Markeith called Amy and told her to come home. Id.

at 76.   When Amy arrived, Appellant was still there, and the two of them

argued. Id. at 77, 84. Appellant then “walked out towards the hallway” and

returned with a gun in his hand. Id. at 84-85. Appellant pointed the gun at

the floor and fired it, causing Amy to “back[ ] up.” Id. at 78, 85. Amy yelled,

“You could have shot me,” and Appellant responded, “I know what I’m doing,”

and “Bullets don’t ricochet.” Id. at 79, 85-86. Appellant left, but called Amy’s

cell phone and continued to argue with her. Id. at 80. Appellant then asked

to speak with Markeith and told Markeith, “[I]f any of y’all say my name, I

might have my little cousins come and shoot that house up.” Id. at 80. At

trial, Markeith was shown the photograph of the bullet hole in the floor and

agreed that it was caused by Appellant firing the gun. Id. at 79. He testified

that “[i]t was several of us [sic]” who showed the detectives the bullet hole.

Id. at 95.

      The Commonwealth also presented the testimony of Amy’s neighbor,


                                     -3-
J-S44028-18


Amy’s mother, and the police officer who responded to the call about a

gunshot at the house. Pertinently, Amy’s mother, Bertha Brown testified that

she lived on the same block as Amy and that on June 10, 2015, Bertha was

standing on the front steps of her home. Id. at 100, 107. Appellant “came

around the corner with his hands in his” waistband and told Bertha that “if

anybody tell the cops his name[,] he was going to . . . shoot [Bertha’s] house

up and . . . kill [her] grandson and granddaughter.” Id. at 100. Bertha called

the police. Id. at 105.

      At trial, Appellant testified in his own defense. He stated that previously,

he frequently gave money to his wife Shantell, Amy, their mother, and family

members for furniture, electronics, food, and other items.          Id. at 145.

However, when Appellant stopped giving them money, arguments ensued.

Id. Appellant also stated that on the day before the incident, a woman arrived

at the house and told Amy’s 11-year old daughter that she was pregnant with

Appellant’s child and wanted to talk with Shantell. Id. at 142-143. Amy was

“offended” by this incident. Id. Appellant testified that on the day of the

incident, he merely had a verbal argument with Amy about money and with

his wife about his extramarital affairs. Id. at 156. Appellant denied having a

gun, and testified that instead, after the argument, he was packing his things

to leave when his brother called him and asked for a ride. Id. at 146, 156.

While driving to pick up his brother, Appellant received a text message from

his mother stating that his parole officer wanted to talk with him. Id. at 157.


                                      -4-
J-S44028-18


Appellant then called his parole officer and turned himself in to him. Id. at

158. Appellant’s mother, Martha Beener, also testified. She stated that, inter

alia, Appellant and Amy had many disagreements, including disputes over

money. Id. at 128.

      The trial court found Appellant not guilty of simple assault or aggravated

assault, but found him guilty of the remaining offenses. On March 20, 2017,

the trial court sentenced Appellant as follows: (1) 5 to 10 years of

imprisonment for persons not to possess firearms; (2) a concurrent 5 to 10

years of imprisonment for intimidation of a witness; (3) a concurrent 3 years

and 6 months to 7 years of imprisonment for possessing a firearm without a

license; and (4) concurrent terms of 5 years of probation for PIC, carrying a

firearm in public in Philadelphia, and each of the two counts of terroristic

threats.     Appellant’s aggregate sentence was thus 5 to 10 years of

imprisonment and a consecutive 5 years’ probation.

      Appellant filed a timely post-sentence motion, challenging the weight

and sufficiency of the evidence for all of his convictions. The trial court denied

the motion on May 1, 2017, and Appellant filed a timely notice of appeal. The

court ordered him to file a Pennsylvania Rule of Appellate Procedure 1925

statement.    Appellant did not initially file a statement, but after receiving

permission to file one nunc pro tunc, he filed a statement on July 23, 2017.

The statement challenged the sufficiency and weight of the evidence as

follows:


                                      -5-
J-S44028-18


      a. The evidence was insufficient to convict [Appellant] of firearms
      charges as there was no physical evidence recovered and the
      evidence of a gun being discharged was inadequate.

      b. The evidence was insufficient to convict [Appellant] of Witness
      Intimidation.

      c. The trial court abused its discretion as the verdict was against
      the weight of the evidence presented by the Commonwealth.
      There were considerable inconsistencies in the testimony of
      witnesses and no physical evidence to corroborate. The Court
      disbelieved significant portions of Commonwealth testimony but
      selectively credited other portions.

      d. Verdict of Not Guilty on assault charges is logically inconsistent
      with a verdict of Guilty on the firearms charges, terroristic threats,
      PIC, and Witness Intimidation. The Court abused its discretion by
      believing certain aspects of the witness’s testimony to support a
      verdict on [some counts] but discrediting testimony as it pertained
      to [the charges of simple assault and aggravated assault].

1925(b) Statement, 7/23/17, at 1-2.

      In his brief, Appellant raises three issues:

      1.    Whether Appellant’s conviction of the charge of Witness
      Intimidation was supported by sufficient evidence?

      2.    Whether Appellant’s conviction of Possession of an
      Instrument of Crime and Violations of the Uniform Firearms Act
      were supported by sufficient evidence?

      3.     Whether Appellant’s convictions for Witness Intimidation,
      Violations of the Uniform Firearms Act, Terroristic Threats and
      Possession of an Instrument of Crime were against the weight of
      evidence?

Appellant’s Brief at 4 (reordered for ease of review).

      Appellant’s first two issues challenge the sufficiency of the evidence

relating to his convictions of witness intimidation, PIC, and violations of the




                                      -6-
J-S44028-18


Uniform Firearms Act.4        We conclude that Appellant has failed to preserve

these claims for appellate review.

       With respect to his witness intimidation conviction, although Appellant’s

Rule 1925(b) statement averred, “The evidence was insufficient to convict

[Appellant] of Witness Intimidation,” the statement, as the trial court pointed

out, did not identify any element of that offense that was allegedly not

established. See Trial Court Opinion, 8/16/17, at 3. Accordingly, Appellant

has waived his challenge to the sufficiency of the evidence for that offense.

See Commonwealth v. Gibbs, 981 A.2d 274, 281 (Pa. Super. 2009) (when

challenging the sufficiency of the evidence, an appellant’s Rule “1925

statement must ‘specify the element . . . upon which the evidence was

insufficient’ in order to preserve the issue for appeal”).

       Furthermore, we observe that although Appellant purports to challenge

the sufficiency of the evidence as to his convictions of PIC, persons not to

possess a firearm, firearms not to be carried without a license, and carrying a

firearm in public in Philadelphia, the argument section of his brief does not

refer specifically to any of these offenses nor does it address any of the

elements of these crimes.         Consequently, Appellant has also waived these

____________________________________________


4
  We remind Appellant’s counsel: “The argument shall be divided into as many
parts as there are questions to be argued; and shall have at the head of each
part — in distinctive type or in type distinctively displayed — the particular
point treated therein . . . .” See Pa.R.A.P. 2119(a).




                                           -7-
J-S44028-18


claims.5    See Gibbs, 981 A.2d 274, 281 (Pa. Super. 2009) (claim of

insufficient evidence for multiple convictions was underdeveloped, did not set

forth elements of the crimes, did not argue which specific element was not

met, and thus was waived); Commonwealth v. Plante, 914 A.2d 916, 924

(Pa. Super. 2006) (“We have repeatedly held that failure to develop an

argument with citation to, and analysis of, relevant authority waives the issue

on review.”).      Therefore, Appellant’s challenges to the sufficiency of the

evidence must fail.

       Next, Appellant argues that his verdict was against the weight of the

evidence. Specifically, he asserts that the Commonwealth’s witnesses were

not credible and that the verdicts were inconsistent.

       This Court has stated,

       When the challenge to the weight of the evidence is predicated on
       the credibility of trial testimony, our review of the trial court’s
       decision is extremely limited. Generally, unless the evidence is so
       unreliable and/or contradictory as to make any verdict based
       thereon pure conjecture, these types of claims are not cognizable
       on appellate review. “Moreover, where the trial court has ruled
____________________________________________


5
   Even if Appellant had not waived these arguments, they are nonetheless
meritless. Appellant avers: “There was simply no proof beyond the words of
the complainants to demonstrate beyond a reasonable doubt that [he] had a
firearm,” and that no physical evidence was recovered. Appellant’s Brief at
11. To the extent we construe these arguments as challenges to the element
of possessing a firearm with respect to the PIC and the above firearms
offenses, no relief is due. Appellant concedes that the Commonwealth
presented testimony that he possessed and fired a firearm. The remainder of
his argument goes only to the weight, and not the sufficiency, of the evidence.
See Gibbs, 981 A.2d at 281-282 (“An argument that the finder of fact should
have credited one witness’ testimony over that of another witness goes to the
weight of the evidence, not the sufficiency of the evidence.”).

                                           -8-
J-S44028-18


      on the weight claim below, an appellate court’s role is not to
      consider the underlying question of whether the verdict is against
      the weight of the evidence.” “Rather, appellate review is limited
      to whether the trial court palpably abused its discretion in ruling
      on the weight claim.”

Gibbs, 981 A.2d at 282 (citations omitted). “[I]t is for the fact-finder to make

credibility determinations, and the finder of fact may believe all, part, or none

of a witness’s testimony.” Id. (citation omitted).

      Appellant asserts that the testimony of the Commonwealth’s witnesses

gave rise to reasonable doubt. Id. at 10. In support, Appellant points out

that Amy’s and Markeith’s testimony were inconsistent as to whether

Appellant was already home when Amy arrived, what Appellant said after the

alleged gunshot, and who identified the bullet hole in the floor. Id. at 11.

Appellant also avers that, where the trial court found him not guilty of simple

or aggravated assault, it was “deeply inconsistent for the trial court to credit”

some, but not other, testimony by Amy, and thus the verdict shocks one’s

sense of justice. Id. at 12-13.

      Here, the trial “court, sitting as fact-finder, found not only that the

eyewitness accounts corroborated one another, but also that the physical

evidence – the bullet hole in [Amy’s] floor corroborated those accounts.” Trial

Court Opinion, 8/16/17, at 5. The trial court was free to credit any part of the

Commonwealth witnesses’ testimony, and we do not disturb its verdict based

on Appellant’s challenge to witness credibility. See Gibbs, 981 A.2d at 282.

      We further hold no relief is due on Appellant’s claim that the verdict was


                                      -9-
J-S44028-18


improper because it was inconsistent. An inconsistent verdict may “stand so

long as the evidence is sufficient to support the conviction.” Commonwealth

v. Miller, 35 A.3d 1206, 1208 (Pa. 2012). “[A] criminal defendant convicted

. . . on one count could not attack that conviction because it was inconsistent

with the jury’s verdict of acquittal on another count.”       Id. at 1208-1209

(citation omitted).

      The trial court reasoned:

      [T]he verdicts were not inconsistent. The court’s finding that
      [Appellant] did not have the mens rea for simple or aggravated
      assault at the time he fired the gun into [the] floor did not preclude
      it from finding that the Commonwealth had proven the elements
      of the remaining offenses beyond a reasonable doubt.

Trial Court Opinion, 2/5/18, at 5, citing Miller, 35 A.3d at 1208. We agree.

Furthermore, we reiterate that the trial court was free to believe all, none, or

part of Amy’s testimony. See Gibbs, 981 A.2d at 282. Accordingly, the trial

court did not abuse its discretion in denying Appellant’s weight claim below,

and we affirm the judgment of sentence. See id.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/17/2018




                                     - 10 -